8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Gomez ALSTON, Plaintiff-Appellant,v.Deborah SWISHER;  Larry Huffman;  V. Benson;  DeloresPuckett, Defendants-Appellees.
No. 93-6447.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-92-108-R)
Roger Gomez Alston, Appellant Pro Se.
Pamela Anne Sargent, Assistant Attorney General, William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint and denying his Fed.  R. Civ. P. 59(e) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Alston v. Swisher, No. CA-92-108-R (W.D. Va.  Feb. 12, 1993;  Mar. 31, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED